Citation Nr: 0508608	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1982 to February 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied the veteran's claim for an increased rating for his 
service-connected low back disorder.

A January 2005 videoconference hearing was held before the 
undersigned Veterans Law Judge (VLJ) of the Board of the 
Board.


FINDINGS OF FACT

1.  The range of motion of the veteran's lumbar spine, which 
examination reveals has flexion to 30 degrees or less, is 
severely limited.

2.  The veteran's low back disorder has not resulted in 
neurological manifestations, functional limitation, or other 
symptoms to the extent that they would warrant a higher 
rating under any potentially applicable diagnostic code 
beyond the 40 percent evaluation being granted in this 
decision.


CONCLUSION OF LAW

The criteria have been met for an evaluation of 40 percent, 
but no higher, for the veteran's low back disorder.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5237 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002 & 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  The RO met 
this requirement here.  The first thing the RO did after 
receiving the veteran's March 2002 claim was to send an April 
2002 VCAA letter.  The RO did not take any adjudicative 
action until June 2002, when it issued its rating decision 
that the veteran appealed to the Board.  Thus, in compliance 
with Pelegrini, the RO provided VCAA notification to the 
veteran prior to its initial adjudicative action on his 
claim.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini  did not require that VCAA notification contain 
any specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a statement of the case (SOC) or supplemental SOC (SSOC), 
as long as the document meets the four content requirements 
listed above.  Id. at 3.

These requirements were met in this case.  The RO's April 
2002 VCAA letter explained that it was giving the veteran an 
opportunity to submit evidence showing that his service-
connected lumbosacral strain had increased in severity.  The 
RO also listed the types of evidence that could be submitted, 
the information or evidence the veteran was expected to 
provide, and the RO's duty to assist the veteran in obtaining 
information or evidence.  Moreover, the RO included in its 
December 2003 SSOC the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2004) as well as the amended criteria for 
rating disabilities of the spine, including lumbosacral 
strain, discussed in detail below.  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  The 
RO thus complied with the VCAA notice content requirements.

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  The 
RO obtained the veteran's service medical records (SMRs) and 
VA outpatient treatment (VAOPT) records, and the veteran 
indicated at the January 2005 videoconference hearing that 
there were no private treatment or Social Security records 
(Hearing transcript, p. 6).  In addition, the veteran 
underwent multiple VA examinations of his spine, including 
one in November 2003 specifically arranged to take account of 
the changes in the regulations relating to rating 
disabilities of the spine.  There is no indication that any 
private or Federal records exist that should be requested, or 
that any pertinent evidence was not received.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Factual Background

Following a reopened claim for an increased rating, a VA exam 
was conducted in May 2002.  During the examination, the 
veteran reported that bowel incontinence, which had 
previously been rare, was now about 1 time per month.  On 
examination, the veteran was unable to demonstrate tandem 
gait bilaterally.  There was limitation of hip flexion.  
Abduction, adduction, internal and external rotation were all 
bilaterally to the full range of motion, with apparent pain 
throughout all maneuvers, especially with internal and 
external rotation.  Straight leg raising was positive for 
posterior right knee pain in a seated position.  Back motion 
was not specifically set out during this time.  Bilateral 
patellar deep tendon reflexes were described as intact.  The 
diagnoses noted an MRI with small smooth midline disc 
herniation at L4-5, producing minimal neural canal 
encroachment, and minimal right convex rotoscoliosis of the 
lumbosacral spine.

VAOPT notes from October 2001 to September 2002, noted back 
pain, positive straight leg raising while lying, but not 
sitting.  The veteran reported several episodes of 
bowel/bladder incontinence.  The veteran indicated that the 
pain was 10/10 at worst and woke him up at night.  The 
veteran was able to extend his leg while sitting.  Decreased 
range of motion was noted with increased pain with movement.  
A neurosurgical consult was recommended due to new neurologic 
signs and incontinence.  

The veteran was seen in September 2002 at the neurosurgery 
clinic.  On examination, his cranial nerves were intact, with 
upper extremity strength 5/5 with some breakaway strength, 
which is limited by pain in his back.  Lower extremity 
strength was 5/5 with symmetric 2+ reflexes throughout.  
There was no evidence of clonus or Hoffman's sign.  The 
physician noted MRI results that were not consistent with 
bowel or bladder dysfunction.  Significant amount of night 
pain was also noted.

The veteran had another Neurosurgery consult in October 2002, 
which noted back chronic back pain and rare episodes of bowel 
and bladder incontinence.  The June 2002 MRI did not show 
significant spinal cord pathology or impingement, but only 
scattered mild degenerative changes.  The MRI imaging of all 
sections of the spine were characterized of "unremarkable," 
and there was no explanation for the bladder control 
difficulties or pain.

At the March 2003 VA examination, the veteran was unable to 
cooperate with the examination due to pain.  There was 
flexion to 30 degrees and no extension of the lumbosacral 
spine.  Minimal straight leg raise caused pain and guarding 
of the lumbosacral area but not the leg.  The impression was 
of lumbosacral chronic strain with some evidence of 
arthrosis.  The examiner wrote: "He is apparently severely 
limited functionally by his lower back pain."  The degree of 
disability was difficult to ascertain due to the veteran's 
limited ability to cooperate with the examination due to his 
back pain.

A September 2003 VAOPT record noted complaints of 
intermittent bowel incontinence, and chronic low back pain.

A November 2003 VA examination was conducted due to the 
changes in the spinal regulations discussed below.  The 
veteran indicated that his back pain had worsened since the 
March 2003 examination, with pain of 10/10 on waking in the 
morning and throughout the day, and weakness and stiffness 
that does not resolve all day.  There was complaint of 
radicular pain down both legs.  The veteran was able to do 
most of the daily activities of living, but needed help from 
his wife about once per week.  The veteran could not pin 
point flare-ups, but noted that the pain increased with 
impending rain.  On examination, great pain was demonstrated 
by antalgic gait, and the veteran was unable to demonstrate 
tandem walking.  Forward flexion was to 20 degrees and 
limited by pain thereafter, extension was 0 degrees, lateral 
flexion was 10 degrees bilaterally with pain, rotation was 0 
degrees bilaterally with pain.  Passive rotation did not 
demonstrate any more flexibility.  The veteran could not do 
straight leg exercises due to severe back pain with slight 
elevation of the leg.  The diagnoses were of chronic low back 
pain - disc herniation with neural canal encroachment, 
lumbarization of S1 and S2 with pseudojoint formation of the 
left side, with right convex rotoscoliosis.  It was noted 
that a June 2002 MRI showed minimal neural canal 
encroachment.  The impression was that the veteran was 
severely limited functionally and severely disabled by his 
low back pain.

A November 2003 EMG and nerve conduction study of the lower 
extremities was unremarkable.  At this time, the veteran 
indicated that he had occasional bowel and bladder 
incontinence episodes, but that this had improved recently.

At the January 2005 videoconference hearing, the veteran 
indicated he needed a cane to walk, was doing physical 
therapy 2 days per week, and had pain when standing up, which 
increased when bending over (Hearing transcript, pp. 3-4).  
The veteran noted that his back pain also caused him to have 
trouble sleeping at night and to cry (p. 7).  The veteran 
also indicated that he had been prescribed bed rest for 3 
weeks on one occasion (pp. 7-8).  


Applicable Legal Principles and Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for a lumbosacral strain in May 1984, and the 
initial 10 percent rating he was granted for this disability 
was reduced and then increased prior to his most recent, 
March 2002 claim.  Thus, since entitlement to compensation 
already has been established and an increase in the 
disability rating for the lumbosacral strain is at issue, the 
present level of disability is of primary importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Compare 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where 
veteran timely appeals rating initially assigned for his 
disability, Board must consider possible entitlement to 
"staged" rating to compensate veteran for times since 
filing his claim when disability may have been more severe 
than at other times during the course of his appeal).

In addition, during the pendency of this appeal, the VA's 
rating schedule for rating disabilities of the spine, 
including low back strain, was amended, effective September 
26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  
At this time, the applicable diagnostic codes were 
renumbered, and Diagnostic Codes (DCs) 5292 and 5295, 
used for rating lumbosacral strain and limitation of motion 
of the lumbar spine, now appear to be encompassed by DC 5237, 
applicable to lumbosacral or cervical strain.  Compare 
38 C.F.R. § 4.71a, DCs 5285-5295 (2003), with 38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2004).

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).

Significantly, however, there is no case or General Counsel 
opinion that prohibits the application of a prior regulation 
to the period on or after the effective date of a new 
regulation.  Thus, the rule that the veteran is entitled to 
the more favorable of the two versions of a regulation that 
was revised during his appeal allows application of the prior 
version of the regulations to the period on or after their 
effective dates.

The veteran was initially granted service connection for his 
low back disorder under DC 5295, Lumbosacral Strain, but was 
subsequently evaluated under DC 5292, Limitation of Motion of 
Lumbar Spine.

Under the old criteria effective prior to September 26, 2003, 
slight limitation of motion of the lumbar segment of the 
spine was assigned a 10 percent evaluation. A 20 percent 
evaluation required moderate limitation of motion.  A 40 
percent evaluation required severe limitation of motion.  38 
C.F.R. §4.71a, DC 5292 (2003).  Under DC 5295, a 10 percent 
evaluation was assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assigned for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted where some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 38 C.F.R. §4.71a, DC 5295 (2003).

The new General Rating Formula for Diseases and Injuries of 
the Spine for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides, in 
pertinent part, for a 10 percent rating for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating may be assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent evaluation may be assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2004).

Note 1 to the General Rating Formula says to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Note 2 and Plate V 
indicate that normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.

Based on the above, the Board finds that the veteran is 
entitled to a rating of 40 percent, but no higher, under both 
the old and new rating criteria.  Such a rating is warranted 
because of the limitation of range of motion of the veteran's 
lumbar spine reflected on the March and November 2003 VA 
examinations.  On the March 2003 examination, flexion of the 
veteran's lumbosacral spine was 30 degrees and the limitation 
was characterized as "severe."  On the November 2003 
examination, flexion had fallen to 20 degrees, and again his 
functional limitation and disability were characterized as 
"severe."  Under the old DC 5292, "severe" limitation of 
motion of the lumbar spine warranted a 40 percent rating.  
Under the new DC 5237, a 40 percent rating is warranted for 
flexion of 30 degrees or less.  Consequently, under the old 
criteria as applied to the periods before and after September 
26, 2003, and under the new criteria thereafter, the veteran 
is entitled to a 40 percent rating.

The Board notes that the veteran is not entitled to an even 
higher rating under either the old or new criteria, because a 
rating higher than 40 percent could not be granted under 
either the old DC 5292 or 5295, both of which had a maximum 
rating of 40 percent.  Under the new criteria, a rating of 
higher than 40 percent may be granted only where there is 
unfavorable ankylosis of the lumbar spine or complete 
ankylosis of the entire spine, and neither of those has been 
shown or even alleged.

Further, the veteran would not be entitled to a higher rating 
under any other potentially applicable diagnostic code.  
Aside from ankylosis, only intervertebral disc syndrome 
(IVDS) could warrant a rating higher than 40 percent under 
some circumstances, but the veteran has not shown any 
confirmed symptoms that would warrant such a rating.  As 
confirmed by the November 2003 EMG and nerve conduction 
studies, the veteran has not shown pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy and 
associated symptoms that would warrant a 60 percent rating 
under 38 C.F.R. § 4.71a, DC 5293 (2002).  Similarly, the 
veteran has not claimed or been found to have had 
incapacitating episodes of the type that would warrant a 60 
percent rating, as he noted only a single incident of bed 
rest at the videoconference hearing; nor, as demonstrated by 
the recent EMG, have there been neurologic manifestations, 
including the veteran's mild, intermittent bowel and bladder 
incontinence, that, combined with orthopedic manifestations, 
would warrant a rating higher than 40 percent.  38 C.F.R. 
§ 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 (2004).  
Finally, he is not currently service connected for disc 
disease.

Finally, when assessing the severity of a musculoskeletal 
disability that, as here, is rated on the basis of limitation 
of motion, VA must also consider the extent that the veteran 
may have additional functional impairment above and beyond 
the limitation of motion objectively demonstrated, such as 
during times when his symptoms are most prevalent ("flare-
ups") due to the extent of his pain (and painful motion), 
weakness, premature or excess fatigability, and 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2004).  The Board has considered these 
factors and finds that, while the veteran has manifested 
functional impairment, particularly due to pain and pain on 
motion, these factors have been contemplated by the governing 
rating criteria, and, indeed, are a primary reason for the 
increased rating that the Board is granting in this case.  
For similar reasons, an extraschedular evaluation is not for 
consideration, since the evidence does not show that the 
service-connected low back disorder presents such an unusual 
or exceptional disability picture as to render the regular 
schedular standards impractical. 38 C.F.R. § 3.321(b)(1) 
(2004).

For the above reasons, the preponderance of the evidence 
warrants a rating of 40 percent, but no higher, for the 
veteran's low back disorder.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

A rating of 40 percent, but no higher, is granted for the 
veteran's low back disorder, subject to the applicable 
regulatory criteria governing payment of monetary awards.


_______________________________	
	____________________________
	RENÉE M. PELLETIER			   LAWRENCE M. SULLIVAN
           Veterans Law Judge, 				 Veterans 
Law Judge
       Board of Veterans' Appeals			         Board 
of Veteran's Appeals


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


